Order entered March 22, 2019




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00268-CV

                       IN RE AARON WADE SMITH, Relator

              Original Proceeding from the 397th Judicial District Court
                               Grayson County, Texas
                            Trial Court Cause No. 060321

                                       ORDER
                      Before Justices Bridges, Osborne, and Carlyle

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   LESLIE OSBORNE
                                                        JUSTICE